Citation Nr: 0015824	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-05 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for status post septectomy.

2.  Entitlement to an effective date prior to October 16, 
1996, for the award of service connection for status post 
septectomy.

3.  Entitlement to service connection for a lung disorder, 
heart disease, and/or paresthesia of the lower extremities, 
claimed as either directly related to service; secondary to 
the service-connected status post septectomy; or secondary to 
tobacco use during service.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
December 1957.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a 
February 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California, which 
awarded service connection for status post septectomy, 
evaluated as zero percent disabling, effective from October 
16, 1996; and a November 1999 decision which denied service 
connection for a lung disorder, heart disease, and/or 
paresthesia of the lower extremities, claimed as either 
directly related to service; secondary to the service-
connected status post septectomy; or secondary to tobacco use 
during service.  

In a September 1997 decision, the RO increased the disability 
rating assigned to the status post septectomy from zero 
percent to 10 percent.

In a notice of disagreement dated in October 1997, the 
veteran alleged that the RO committed clear and unmistakable 
error in the February 1997 decision, inasmuch as the award of 
service connection for status post septectomy was not made 
retroactive to the day after his separation from service in 
December 1957.  In VA Form 8 (Certification of Appeal), the 
RO included the issue of whether clear and unmistakable error 
had been committed pursuant to the provisions of 38 C.F.R. 
§ 3.105 (1999).  

However, the Board points out that the principal effect of 
the filing of a notice of disagreement is to place the issue 
contested under appellate review.  See, e.g., Prenzler v. 
Derwinski, 928 F.2d 392, 394 (Fed. Cir. 1991); Godfrey v. 
Brown, 7 Vet. App. 398, 409 (1995); Hauck v. Brown, 6 Vet. 
App. 518, 519 (1994); Stokes v. Derwinski, 1 Vet. App. 201, 
203 (1991); 38 C.F.R. § 20.201 (1999).  Because the February 
1997 decision, which awarded service connection and assigned 
an initial evaluation with an effective date, was placed in 
appellate status by a timely notice of disagreement, see 
38 C.F.R. § 20.304 (1999), that decision never became final.  
See 38 U.S.C.A. § 7105(c) (West 1999).  Accordingly, the 
Board will consider the issue of the proper effective date 
for the service connection of status post septectomy on de 
novo basis, giving no attention to the February 1997 decision 
as to this matter.  Consequently, the veteran is relieved of 
the higher burden of establishing that the February 1997 
decision warrants revision or reversal due to clear and 
unmistakable error.  See 38 U.S.C.A. § 5109A (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.105, 20.1403 (1999).

The veteran appeared at a personal hearing before the RO in 
July 1998.  A transcript of that hearing is of record.

The veteran is currently receiving a monthly pension under 
38 C.F.R. § 3.351(d)(1) on account of nonservice-connected 
arteriosclerotic heart disease, evaluated as 100 percent 
disabling; and an additional nonservice-connected disability 
of dysthymia, with a panic disorder including agoraphobia, 
currently found as independently ratable as 70 percent 
disabling. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation of the status post septectomy, and for an earlier 
effective date assigned thereto, has been obtained.

2.  The service-connected status post septectomy is 
productive of nasal obstruction with septal defects, with 100 
percent obstruction on the left side, and 30 to 40 percent 
obstruction on the right side.

3.  By a February 1997 decision, the RO assigned an effective 
date of October 16, 1996, for the service-connected status 
post septectomy; in a September 1997 decision, the evaluation 
for the status post septectomy was increased from zero 
percent to 10 percent; in October 1997, the veteran file a 
timely notice of disagreement in regard to the assigned 
evaluation and the effective date.

4.  The veteran was discharged from active duty in December 
1957; the RO received his original claim of service 
connection for "nasal problems" in October 1996.

5.  There is no competent evidence of record which shows a 
causal relationship between the veteran's current lung 
disorder, heart disease, and/or paresthesia of the lower 
extremities, and any incident of service on either a direct 
or secondary basis.

6.  The veteran's claim of service connection for a lung 
disorder, heart disease, and/or paresthesia of the lower 
extremities, claimed as secondary to tobacco use during 
service, was received by the RO in October 1998.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for status post septectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.97, Diagnostic Code 6502 (1999).

2.  The effective date for the grant of service connection 
for status post septectomy is October 16, 1996, the date of 
the receipt of the veteran's claim for that benefit.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 
(1999).

3.  The claim of entitlement to service connection for a lung 
disorder, heart disease, and/or paresthesia of the lower 
extremities, claimed as either directly related to service; 
secondary to the service-connected status post septectomy; or 
secondary to tobacco use during service, is not well 
grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records reflect that prior to the veteran's 
military service, he suffered injuries to his nose while 
boxing, which resulted in a deviated nasal septum.  The 
veteran underwent in-service corrective surgery in 1951 and 
1954.  In October 1954, a septectomy was performed on the 
veteran.  The narrative summary of the septectomy noted that 
the veteran had always breathed through his mouth, as he had 
difficulty breathing through his nose since early childhood.  
The service medical records are negative for showing any 
complaint, diagnosis, or treatment of a lung condition, heart 
disease, or paresthesia of the lower extremities.  The 
service records are negative for showing tobacco use in 
service.

The veteran filed a claim of service connection for a nasal 
disorder in October 1996.  He underwent VA general medical 
examination in December 1996, to which he presented with 
complaints of heart problems, among other things.  
Examination of the veteran's nose revealed that the nasal 
septum was completely missing due to numerous fractures and 
surgery.  It was noted that the bridge of his nose had 
collapsed.  The VA physician reported that the veteran had 
chronic angina problems, and had been diagnosed with 
atherosclerotic heart disease.  Examination revealed that the 
veteran's heart was enlarged, and murmurs were absent.  
Examination of the respiratory system revealed that his lungs 
were clear to percussion and auscultation.  The veteran 
reported that he smoked two-thirds of a pack of cigarettes 
each day.  Diagnoses were atherosclerotic heart disease with 
angina, chronic anxiety, moderate hypertension, and missing 
nasal septum with collapsed nose bridge.

The veteran submitted a January 1997 Social Security 
Administration (SSA) disability evaluation which showed that 
he had been considered disabled since 1990.  The evaluation 
reported that the veteran suffered, in pertinent part, from 
paresthesia of the lower extremities, coronary artery 
disease, angina, and hypertension, each characterized as 
"severe."  The SSA disability evaluation did not list the 
veteran's nose disorder as one of the conditions contributing 
to his disabled condition.  

By a February 1997 decision, the RO found that the veteran's 
nasal disorder preexisted service and was aggravated thereby.  
The veteran was awarded service connection for status post 
septectomy, evaluated as zero percent disabling under 
Diagnostic Code 6502, effective from October 16, 1996.  

The veteran initiated a timely appeal of the February 1997 
decision, alleging that he was entitled to a compensable 
evaluation for his service-connected disability.  In support 
of his appeal, the submitted an August 1997 medical report 
from a private physician, who noted that examination of the 
veteran's nose revealed deviation of the nasal septum to the 
left anteriorly, with a bony spur.  There was rotation of the 
nasal tip inferiorly, causing complete obstruction of the 
left nostril.  The physician found that the nasal valve was 
closed on the right, with subtotal obstruction.  A 1.5-
centimeter mid-septal perforation was found.  The physician 
assessed that the obstruction was 100 percent on the left 
side and 30 percent to 40 percent on the right side. 

In a September 1997 decision, the RO increased the disability 
rating assigned to the status post septectomy from zero 
percent to 10 percent.  The RO noted that the 10 percent 
evaluation was considered a complete grant of the issue on 
appeal, and held that the effective date of October 16, 1996, 
was established as that was the date from which the veteran 
had continuously prosecuted his claim.  

In November 1997, the veteran submitted a notice of 
disagreement as to the 10 percent evaluation.  In addition, 
the veteran stated his disagreement with the assigned 
effective date.  He asserted that VA made "clear and 
unmistakable error" because "had I had a proper physical 
[at separation from service,] my rating would have started 
then."

At the July 1998 hearing, the veteran testified that he could 
not breathe through his nose, but only through his mouth.  He 
complained of trouble eating, sleeping, and stamina.  He 
opined that the in-service septectomy had not been performed 
well, and "destroyed" him inasmuch as he could not 
thereafter breathe through his nose.  The veteran opined that 
the effective date assigned to his service-connected nasal 
disability should be retroactive to the day after his 
separation from service in December 1957.  He testified that 
there had been some question as to whether he would receive a 
disability discharge from service.  As he had not received a 
disability discharge, the veteran contended in essence that 
the Department of Defense had been unfair, and the unfairness 
warranted an earlier effective date.  The veteran also 
testified that a VA physician had told him that he suffered 
from a lack of oxygen in his blood stream due to breathing 
only through his mouth, which in turn caused other medical 
disorders, including the veteran's paresthesia.  The hearing 
officer informed the veteran and his representative that a 
claim of a medical condition secondary to the service-
connected nasal disability would be a separate claim 
requiring the support of medical evidence.

In October 1998, the RO received the veteran's request for an 
increase of the disability rating assigned to the service-
connected septectomy.  At the same time, he filed a formal 
claim of service connection for a lung disorder, heart 
disease, and/or paresthesia of the lower extremities, alleged 
as secondary to the service-connected septectomy.  In support 
of his additional claims of secondary service connection, the 
veteran submitted private medical records dated between March 
1997 and October 1998 reflecting diagnosis and treatment for 
coronary artery disease, hypertension, nasal obstruction, 
paresthesia of the lower extremities, and obesity.  X-ray 
examination in August 1998 revealed chronic obstructive 
pulmonary disease, and showed no evidence of active 
cardiopulmonary disease.  The private medical records are 
negative for any findings or opinions related to the etiology 
of the veteran's coronary artery disease, chronic obstructive 
pulmonary disease, or paresthesia.

An Ear, Nose, and Throat Clinic report dated in April 1998 
also revealed severe deflection of the septal cartilage, a 
small mid-septal perforation, poor tip support with inferior 
rotations, and a wide nasal tip.  

In July 1999, the RO sent a letter to the veteran requesting 
that he inform the RO of any additional evidence not already 
of record that might support his claim of service connection 
for a lung disorder, heart disease, and/or paresthesia.  The 
record reflects that the veteran has not responded to that 
request.

By a November 1999 decision, the RO denied service connection 
on a direct or secondary basis for a lung disorder, heart 
disease, and/or paresthesia of the lower extremities.  The RO 
received the veteran's notice of disagreement with that 
decision in December 1999.

Increased Rating Claim

Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish a well-
grounded claim seeking an increased evaluation.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In the 
instant case, the veteran's claim for an increased evaluation 
of status post septectomy is well grounded; therefore, VA has 
a duty to assist.  Review of the record does not reveal that 
there are additional records which have not been obtained and 
which would be pertinent to the present claim for an increase 
evaluation.  Thus, no further development is required in 
order to comply with VA's duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  The degree of impairment resulting 
from a disability is a factual determination and the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Id. at 57-58; Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  

As the disability at issue in this case is not listed 
specifically in VA's rating schedule, it is rated by analogy.  
See 38 C.F.R. § 4.20 (1999).  Here, the related disability in 
which the functions, anatomical localization, and 
symptomatology are most closely analogous to the veteran's 
status post septectomy is traumatic deviation of the nasal 
septum, see 38 C.F.R. § 4.97, Diagnostic Code 6502, which 
provides for the evaluation of traumatic deviation of the 
nasal septum.  Pursuant to Diagnostic Code 6502, a disability 
rating of 10 percent is warranted where there is 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side.  The maximum evaluation available 
under Diagnostic Code 6502 is 10 percent.  

Here, the evidence demonstrates that the veteran continues to 
suffer from nasal obstruction and trouble breathing due to 
the service-connected septectomy.  The August 1997 medical 
report from the veteran's private physician reflects that the 
veteran's service-connected disability is productive of nasal 
obstruction with septal defects, with 100 percent obstruction 
on the left side, and 30 to 40 percent obstruction on the 
right side.  All other medical evidence of record supports 
that finding.  As shown above, the deviation of the veteran's 
nasal septum is presently evaluated under the appropriate 
diagnostic code at the maximum schedular rating provided for 
this disability.  In the hearing officer's September 1998 
decision, consideration was given as to whether a higher 
rating is warranted on an extraschedular basis, and the 
hearing officer concluded it is not.  The Board's review of 
the evidence of record has also uncovered no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  Thus, the Board holds that 
there is no basis upon which to conclude that additional 
action is required with regard to extraschedular 
consideration.  Id. 

Additionally, it is noted that the veteran initiated a timely 
appeal of the zero percent disability rating assigned to the 
status post septectomy by the February 1997 decision.  The 
Board notes that in such a situation, analysis of a claim for 
a higher initial rating requires consideration of the 
possibility of "staged ratings," wherein VA assesses 
whether the level of impairment has changed during the 
pendency of a claim, and then determines the appropriate 
rating at those various stages.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board has considered the 
concept of staged ratings pursuant to the guidelines of 
Fenderson, and finds that the totality of the evidence does 
not show any distinct period, since the effective date of the 
award of service connection, where residuals of the veteran's 
status post septectomy met or nearly approximated the 
criteria necessary for an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), such that would permit an evaluation in 
excess of the maximum award of 10 percent currently assigned 
under Diagnostic Code 6502.  Accordingly, the Board concurs 
with the RO's finding that the severity of the veteran's 
service-connected septectomy warranted a 10 percent 
evaluation, effective October 16, 1996.

Earlier Effective Date Claim

Legal Criteria and Analysis.  In general, the effective date 
for an evaluation and award of compensation will be the date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  For direct service connection of 
disability compensation, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim or date entitlement arose, which ever is later.  
See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(B)(2).

As shown above, the RO granted service connection of status 
post septectomy in February 1997, rated as zero percent 
disabling, with an effective date of October 16, 1996.  The 
veteran's notice of disagreement as to the effective date was 
filed in October 1997, and therefore constitutes a timely 
appeal of the initial zero percent evaluation.  See 38 C.F.R. 
§ 20.302 (1999).  Thus, the instant appeal of this issue 
began with a notice of disagreement with an initial rating 
award and is based on an original claim and not a claim for 
an increased evaluation.  See Fenderson, 12 Vet. App. at 125.  
Therefore, the effective date of the veteran's award of a 10 
percent evaluation for status post septectomy will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(a).

In essence, the issue of an effective date in this case is 
based on timing, i.e., the time when the veteran filed the 
original claim for service connection based on a nasal 
disorder.  It is conceded that the service medical records 
indicated diagnosis of a nasal disability that preexisted 
service and was aggravated thereby.  However, the veteran's 
formal claim was not received until October 1996, and the 
Board finds that there is nothing in the claims file which 
could be considered to be an informal claim (brought at any 
time prior to October 16, 1996) of service connection for 
status post septectomy.  See 38 C.F.R. §§ 3.1(p), 3.155(a) 
(1999); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 
1999).

As set forth above, on claims regarding an effective date for 
service connection, the effective date is the date of a claim 
unless the claim is submitted within one year from the 
separation from service, in which case VA benefits may be 
paid from the day after separation from service.  Here, the 
veteran did not file a claim of service connection for his 
status post septectomy until October 16, 1996.  In view of 
the facts in this case, there is no statutory or regulatory 
authority which would permit the Board to grant an earlier 
effective date prior to October 16, 1996, for the award of 
service connection for the status post septectomy.  Thus, the 
veteran's claim as to the issue of an earlier effective date 
for service connection of status post septectomy must be 
denied.

Service Connection Claim

Initially, the Board notes that during the pendency of the 
veteran's appeal, Congress amended 38 U.S.C.A. § 1103 (West 
1991 & Supp. 1999) to include subsection (a).  Subsection (a) 
precludes the grant of service connection for a disability 
that resulted from an injury or disease attributable to the 
use of tobacco products by the veteran during his or her 
service.  See 38 U.S.C.A. § 1103(a).  Service connection is 
specifically prohibited as to such claims filed after June 9, 
1998.  As shown above, the veteran's claim of service 
connection for a lung disorder, heart disease, and/or 
paresthesia of the lower extremities was received by the RO 
in October 1998.  Thus, as his claim based on in-service 
tobacco use was received after June 9, 1998, that claim is 
prohibited as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (when the law and not the evidence is 
dispositive, a claim of entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

Nevertheless, the Board notes the exception set forth in 38 
U.S.C.S. § 1103(b) to the effect that section (a) will not 
preclude establishment of service connection for death from a 
disease which is otherwise shown to have been incurred or 
aggravated in active duty, or which became manifest to a 
compensable degree during any applicable presumptive period.  
38 U.S.C.S. § 1103(b).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail.  38 U.S.C.A. § 5107(a); see Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be granted for disease 
which is diagnosed after discharge from military service when 
all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Cardiovascular-renal 
disease, including hypertension, may be granted service 
connection although not otherwise established as incurred in 
service if manifested to a degree of 10 percent or more 
within one year from the date of separation, provided that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 C.F.R. §§ 3.307, 3.309 (1999).  
Further, service connection may be granted for disability 
which is proximately due to a service-connected disease or 
injury.  38 C.F.R. § 3.310; Harder v. Brown, 5 Vet. App. 183, 
187 (1993).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App.  609 (1992). 
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
See Murphy, 1 Vet. App. at 81.  A claimant cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, lay assertions of medical 
causation cannot constitute sufficient evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).

Initially, the Board holds that, as the evidence does not 
tend to show that any of the veteran's currently diagnosed 
diseases ever became manifest to a degree of 10 percent 
disabling or more within one year of service, the 
presumptions under 38 C.F.R. § 3.307 are not for application 
in this case.  See 38 C.F.R. § 3.309(c).  

The Board has considered the veteran's lay statements to the 
effect that the septectomy he underwent in service is 
causally related to his current lung disorder, heart disease, 
and/or paresthesia of his lower extremities.  However, it 
must be recalled that, at a minimum, there must be medical 
evidence which demonstrates a nexus between any current 
disorder and a disease or injury incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303; Caluza, 7 Vet. App. at 
506.  The Court has also held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required."  Caluza, supra; 
Grottveit, 5 Vet. App. at 93.  In the instant case, there is 
nothing in the claims folder indicating that the veteran is 
qualified through experience, training, or education to 
render a medical opinion.  See Espiritu, 2 Vet. App. at 494.

Contrary to the veteran's contentions, the pertinent and 
probative medical records in the claims file are devoid of 
evidence tending to establish that any illness or injury the 
veteran might have incurred during his service from November 
1950 to December 1957 is causally linked to his currently 
diagnosed disorders.  The totality of the medical records are 
negative for any etiological findings or opinions pertinent 
to the veteran's coronary artery disease, hypertension, or 
paresthesia.  In sum, there is simply no competent and 
probative evidence of record tending to show that the 
veteran's service-connected status post septectomy, or any 
other incident of service, is etiologically related to the 
current lung disorder, heart disease, and/or paresthesia of 
the lower extremities that the veteran currently experiences.  

Absent a showing by competent and probative evidence that the 
veteran experienced an in-service injury or disease that has 
some causal relationship with his current lung disorder, 
heart disease, and/or paresthesia, there can be no plausible 
basis for allowance of his claim of service connection for 
said disorders.  See Lathan, 7 Vet. App. 359; Espiritu, 2 
Vet. App. at 494.  Thus, it is the decision of the Board that 
the appellant has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for a lung disorder, heart disease, and/or paresthesia of the 
lower extremities, is well grounded.  38 U.S.C.A. § 5107(a).

As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of this claim 
is not warranted, and the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for status post septectomy is denied.

Entitlement to an effective date prior to October 16, 1996, 
for an award of service connection for status post septectomy 
is denied.

Service connection for a lung disorder, heart disease, and/or 
paresthesia of the lower extremities, claimed as either 
directly related to service; secondary to the service-
connected status post septectomy; or secondary to tobacco use 
during service, is denied.



		
	John E. Ormond. Jr.
	Member, Board of Veterans' Appeals

 

